In an action to declare the Emergency Housing Rent Control Law (L 1946, ch 274) unconstitutional as applied, plaintiff appeals from an order of the Supreme Court, Westchester County, dated July 24, 1978, which denied plaintiff’s motion for summary judgment, granted defendants’ cross motion for summary judgment and dismissed the complaint. Order modified, on the law, by deleting the second decretal paragraph thereof, which provided that the complaint be dismissed, and substituting therefor a provision declaring the Emergency Housing Rent Control Law to be constitutional as applied to plaintiff. As so modified, order affirmed, with one bill of $50 costs and disbursements payable jointly to respondents. Special Term properly held that the Emergency Housing Rent *895Control Law is constitutional as applied to plaintiff. However, it was error to dismiss the complaint in this action for a declaratory judgment merely because the plaintiff was not entitled to the declaration sought by him. Under these circumstances, the proper procedure for the court is to declare the rights of the parties whatever they may be (see Lanza v Wagner, 11 NY2d 317, 334, app dsmd 371 US 74; St. Lawrence Univ. v Trustees of Theol. School of St. Lawrence Univ., 20 NY2d 317; Levy v Westchester County, 29 AD2d 664). Suozzi, J. P., O’Connor, Lazer and Gulotta, JJ., concur.